Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DANIEL DREXLER on 08/10/2022.

The application has been amended as follows: 
1.	(Previously Presented) A coffee grinder-doser comprising:
a grinder-doser body,
a containment compartment which contains an electric motor and a coffee grinder operatively connected to said electric motor, configured to grind coffee beans into grounds,
a conveyor of said ground coffee,
a support for a container suitable to receive the ground coffee from an output of said conveyor, the support being mechanically connected to a weighing device by a pulley, the weighing device being placed inside a hollow body of a base, the grinder-doser body affixed to the base,
wherein the pulley comprises a block which discharges the weight from the support to the weighing device, said block crossing a front opening of the hollow body of the base, and
the grinder-doser further comprising means of protecting joined to the block in order to divert the ground coffee from the front opening and/or to increase a path of the ground coffee to enter the hollow body through the front opening, 
wherein the means of protecting comprise a sloping portion disposed on the block having a pair of layers symmetrically arranged with respect to the front opening and configured to convey the ground coffee into a position offset relative to the front opening; and
wherein the means of protecting further comprises an upper casing having a horizontal portion which extends over the weighing device and the block, and a fork portion which extends perpendicularly downward from the horizontal portion to engage upon and cover a raised portion of the block, wherein the upper casing constitutes a barrier to passage of ground coffee inside the hollow body.

2. – 3. 	(Cancelled)

4.	(Previously Presented) The coffee grinder-doser according to claim 1, wherein the raised portion is disposed with respect to an upper input edge of the front opening, said raised portion being contained inside the hollow body.

5.	(Previously Presented) The coffee grinder-doser according to claim 4, wherein said raised portion comprises a ramp and/or a step.

6.	(Currently Amended) The coffee grinder-doser according to claim 1, wherein, at an entrance of the block through the front opening, the means of protecting comprise the upper casing that covers the block at least near the front opening.

7.	(Previously Presented) The coffee grinder-doser according to claim 6, wherein said fork portion engages on and embraces said block.

8. 	(Currently Amended) The coffee grinder-doser according to claim 7, wherein the raised portion is disposed with respect to an upper input edge of the front opening, said raised portion being contained inside the hollow body.

9.	(Previously Presented) The coffee grinder-doser according to claim 1, wherein the block has an undercut portion curving inwards towards a centerline of said block, with respect to a cross-section plane perpendicular to said centerline plane.

10.	(Currently Amended) The coffee grinder-doser according to claim 9, wherein said undercut portion is coupled with an abutment made inside the hollow body .

11.	(Previously Presented) The coffee grinder-doser according to claim 1, wherein the block has a lower appendage which extends below a lower input edge of said front opening.

12.	(Previously Presented) The coffee grinder-doser according to claim 1, wherein the weighing device is a load cell device.

13.	(Previously Presented) The coffee grinder-doser according to claim 8, wherein said raised portion comprises a ramp and/or a step.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, neither Alfredo (WO2015006244A1) nor Merelli (US20160143481A1) disclose every single limitation as set forth, nor does the combination of Alfredo and Merelli teach single limitation of the claim. Specifically, the prior art fails to disclose wherein “the means of protecting further comprises an upper casing having a horizontal portion which extends over the weighing device and the block, and a fork portion which extends perpendicularly downward from the horizontal portion to engage upon and cover a raised portion of the block, wherein the upper casing constitutes a barrier to passage of ground coffee inside the hollow body” in combination with the other limitations of the claim. 
Claims 4-13 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753